UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported) November 16, 2015 RADIANT LOGISTICS, INC. (Exact Name of Registrant as Specified in Its Charter) Delaware 001-35392 04-3625550 (State or Other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification No.) 405 114th Avenue, S.E., Third Floor, Bellevue, WA 98004 (Address of Principal Executive Offices) (Zip Code) (425) 943-4599 (Registrant’s Telephone Number, Including Area Code) N/A (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item2.02 Results of Operations and Financial Condition. On November 16, 2015, Radiant Logistics, Inc. issued a press release announcing its financial results for the three months ended September 30, 2015. A copy of the press release is furnished as Exhibit 99.1 to this Current Report on Form 8-K. The information in this Item2.02 of this Current Report, including Exhibit 99.1, is being furnished and shall not be deemed filed for purposes of Section18 of the Securities Exchange Act of 1934, as amended (the Exchange Act), or otherwise subject to the liabilities of that Section. The information in this Item2.02 of this Current Report shall not be incorporated by reference into any registration statement or other document pursuant to the Securities Act of 1933, as amended, or the Exchange Act. Item9.01 Financial Statements and Exhibits (d) Exhibits. No. Description Press Release, dated November 16, 2015 announcing financial results for the three months ended September 30, 2015. Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Radiant Logistics, Inc. Date: November 16, 2015 By: /s/ Robert L. Hines, Jr. Robert L. Hines, Jr. Senior Vice-President, General Counsel and Secretary
